SALCINES, Judge.
The appellants, Patricia O. Spevak and Michael Daub, challenge the propriety of a final judgment directing a verdict in favor of Donald D. Willis in a dispute concerning whether a decedent had revoked her will prior to death. The appellants ask this court to determine issues which cannot be resolved without a record of the trial proceedings; however, they have not provided this court with a trial transcript or a proper substitute. The appellee correctly notes that an appellant has the burden to demonstrate error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). Because the record brought forward by the appellants is inadequate to demonstrate reversible error, we affirm.
Affirmed.
PARKER, A.C.J., and ALTENBERND, J., concur.